Exhibit AMENDED AND RESTATED BY-LAWS OF KL ENERGY CORPORATION a Nevada corporation February 19, 2010 ARTICLEI OFFICES Section1.Registered Office.The registered office shall be maintained at such place as the Board of Directors shall determine from time to time. Section2.Other Offices.The corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. ARTICLEII STOCKHOLDERS Section1.Meetings.All meetings of stockholders, for any purpose, may be held at such time and place, within or without the State of Nevada, as shall be stated in the notice of meeting or in a duly executed waiver of notice thereof. Section2.Annual Meeting.The annual meeting of stockholders shall be held on the day and at the time set by the Board of Directors, if not a legal holiday, and if a legal holiday, then on the next regular business day following, at the hour set forth in the notice thereof.At such annual meeting, the stockholders shall elect, by a plurality vote, a Board of Directors and transact such other business as may properly be brought before the meeting. Section3.Notice of Annual Meeting.Written notice of the annual meeting shall be given to each stockholder entitled to vote thereat at least ten (10) days but not more than sixty (60) days before the date of the meeting.The notice must state the purpose or purposes for which the meeting is called and the time when, and the place where, the meeting is to be held. Section4.List of Stockholders.The officer who has charge of the stock ledger of the corporation shall prepare and make a complete list of the stockholders entitled to vote for the election of Directors, arranged in alphabetical order, showing the address of and the number of shares registered in the name of each stockholder, and the list shall be produced and kept at the time and place of election during the whole time thereof and be subject to the inspection of any stockholder who may be present. Section5.Special Meetings.Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute or by the Articles of Incorporation, may be called by the President and shall be called by the President or Secretary at the request, in writing, of a majority of the Board of Directors, or at the request, in writing, of stockholders entitled to exercise a majority of the voting power of the corporation.Such request shall state the purpose or purposes of the proposed meeting. Section6.
